Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 17/326,076 filed on May 20, 2021.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies of the foreign applications have been received.
Applicant filed an amendment on October 19, 2022 under 37 CFR 1.111 in response to a non-final rejection mailed on August 8, 2022.  Applicant has amended claims 1-6. 
Claims 1-6 are currently pending.

Response to Arguments
Applicant's Arguments/Remarks filed on October 19, 2022 have been fully considered.
With respect to objection to claims for matters of informalities, in view of amendments made to claims 1-6, objections to said claims are hereby withdrawn.
With respect to rejection of claims 1-6 under 35 U.S.C. 112(b) as being indefinite, in view of amendments made to claims 1-6, rejection of said claims under 35 U.S.C. 112(b) is hereby withdrawn.
On p. 7 of the Applicant's Arguments/Remarks, with respect to rejection of independent claims 1, 7 and 12 under 35 U.S.C. 103 as being unpatentable over DePaschoal, US 2019/0152392 A1 (DePaschoal) in view of Heafitz, US 2019/0323866 A1 (Heafitz), Applicant argues that:
“Heafitz only discloses how to determine the device is properly positioned.
“On the other hand, in claim 1, the processor determines whether or not the camera has moved relatively to the surrounding environment. No such configuration has been disclosed or suggested in Heafitz” 
The Examiner respectfully disagrees.
The non-final Office action cites pars. 15 and 26-27 of Heafitz.
Heafitz, pars. 15-16 reads:
“the at least one sensor is configured to determine a position of the mounting device within the surrounding environment.”
“the at least one sensor comprises a camera, a motion sensor, a position sensor …” (emphasis added.)
Heafitz pars. 26-27 further describe that the one or more sensors are couple to the controller and that the determination of the one or more sensors (including its position and motion) is done by the controller. Furthermore, Heafitz, par. 55 defines the term “operatively coupled” as meaning that “a number of elements or assemblies are coupled together, such that as a first element/assembly moves from one state (and/or configuration, orientation, position etc.) to another, a second element/assembly that is operatively coupled to the first element/assembly also moves between one state (and/or configuration, orientation, position etc.) to another.”
Applicant is respectfully reminded that:
PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
See MPEP 2141.02(VI).
The Examiner maintains his rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Note: In the following, the strikethrough or double-bracketed portions of amended claims, if any, have been deleted in order to make amended claims more readable.  Only the additions to the claims are marked as underlined.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over DePaschoal, US 2019/0152392 A1 (DePaschoal) in view of Heafitz, US 2019/0323866 A1 (Heafitz).
With respect to claim 1, DePaschoal discloses an image capturing device [par. 18] comprising: a camera [par. 18] configured to capture images of a surrounding environment [par. 18 – ref.180 degrees field of view] and generate image data [par. 18]; a suction-attachment [par. 18: suction cups] configured to support the camera and be fixed on a suction-attachment subject surface by a user [par. 18 – ref. to being temporarily or permanently attached]; and a processor coupled to a memory [pars. 27, 79 – ref. to controller being “operative to determine whether a predetermined condition exists based on the at least one variable”] configured to determine whether or not the image data can be output to a data recorder [par. 79, FIG. 15, use of sensor technology to enable recording the surrounding if a condition (such as a trailing vehicle getting too close) and disable recording when the condition is ceased], based on a determination result by the processor [pars. 27 – see comments above], wherein the processor is further configured to determine whether or not a relationship between the suction attachment and the suction-attachment subject surface satisfies a predetermined suction- attachment condition; and determine whether or not the camera has moved relatively to the surrounding environment. But DePaschoal does not explicitly disclose wherein the processor is further configured to determine whether or not a relationship between the suction attachment and the suction-attachment subject surface satisfies a predetermined suction- attachment condition; and determine whether or not the camera has moved relatively to the surrounding environment. However, Heafitz discloses wherein the processor is further configured to determine whether or not a relationship between the suction attachment and the suction-attachment subject surface satisfies a predetermined suction- attachment condition [par. 64: “One or more sensors (e.g., position sensors, proximity sensors, pressure sensors, etc.) of the sensor package 140 may detect and/or determine how well the suction cup 110 is attached to the mounting surface” – see also par. 71 ref. to bonding strength]; and and determine whether or not the camera has moved relatively to the surrounding environment [pars. 15, 26-27 – see also par. 55 and Examiner’s response to Applicant’s arguments]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine DePaschoal with Heafitz with the motivation to devise a system for attaching a surface-mount camera to a surface via suction cups wherein the system is capable to determining the strength of the attachment and make adjustments if it is determined that the camera has moved from its position [Heafitz: abstract, pars, 15, 64].
With respect to claim 2, DePaschoal in view of Heafitz, disclose all the limitations of claim 1 and further discloses wherein the controller stops output of the image data to the data recorder when the processor determines that the camera unit does not move [par. 79, FIG. 15, use of sensor technology to enable recording the surrounding if a condition (such as a trailing vehicle getting too close) and disable recording when the condition is ceased].
With respect to claim 5, DePaschoal in view of Heafitz, disclose all the limitations of claim 1 and further discloses wherein processor further determines whether or not a relationship between the suction attachment and the suction-attachment subject surface satisfies a predetermined detachment condition [pars. 27, 78], and wherein the controller stops output of the image data to the data recorder when the processor determines that the detachment condition is satisfied [par. 79, FIG. 15, use of sensor technology to enable recording the surrounding if a condition (such as a trailing vehicle getting too close) and disable recording when the condition is ceased].
With respect to claim 6, the claim is drawn to a method comprising a series of steps that are commensurate in scope with steps of claim 1. Therefore, claim is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 1.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for indication of allowable subject matter was indicated in the Office action dated August 8, 2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Thomson, US 7,195,267 B1, discloses trailer hitch video alignment system.
Cella et al., US 2020/0225655 A1, discloses system and method for monitoring and managing industrial settings 
Cella et al., US 2020/0133254 A1, discloses system and method, data collection.
Higo, US 2019/0389082 A1, discloses information processing apparatus and method.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485